DETAILED ACTION
Status of Claims
This is an office action on the merits in response to the applicant’s amendment filed on 5/31/2022.
Claims 1-7 and 13-15 are amended.  Claims 10-12 are cancelled.  Claims 1-9 and 11-15 are currently pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. PCT/KR2016/009178, filed on 08/19/2016. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Arguments
With respect to 103, applicant’s argument is moot in light of a new art and new grounds of rejection due to amended claim.


Claim Rejections - 35 USC § 103
Claims 1, 2-4, 6, 9, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over the Reed et al. (US20110106710A1; hereinafter: “Reed”) in view of Marenick (US20160012433A1; hereinafter: “Marenick”), and further in view of Ran (US20210216993A1; hereinafter: “Ran”).

With respect to claim 1, 13, and 15
  Reed discloses the limitation of: 
receiving, by a processor of the first electronic device, encrypted store identification data and non-encrypted store identification data broadcast from a second device via the short-range communication ([0010-0011], receiving, at a server computer, from a terminal, an envelope associated with a transaction, wherein the envelope includes unencrypted transaction details, a token derived from a key associated with a terminal and an account identifier, and at least a first portion of the transaction details;…………..receiving, at a server computer, a transaction authorization request, the transaction authorization request including an envelope containing at least a portion of transaction details in both an encrypted and an unencrypted format; and forwarding the authorization request to obtain authorization for the transaction; see also [0097].)
Decrypting, by the processor, the encrypted store identification data using a public key associated with the second electronic device ([0034], The key may allow the POS terminal 120 to encrypt data such that it can only be decrypted by an entity that possess a corresponding key. For example, the key may be part of a symmetric or asymmetric key pair. The corresponding key may be stored 114 in a key database 150(a) of a payment processing network 150, which will be described in further detail below. Thus, data encrypted by the POS terminal 120 may only be decrypted by the payment processing network 150; see also [0035], encryption/decryption can be performed by the POS terminal 120 using a symmetric or non-symmetric key. In one embodiment, the non-symmetric key is a public key with an optional private key; see also [0049], The payment processing network 150 may comprise one or more transaction processing server computers to process transactions.)
Authenticating, by the processor, the second electronic device based on a comparing of decrypted store identification data and non-encrypted store identification data; ([0087], If the account identifier is valid, the process continues on to step 650 wherein the encrypted portions of the transaction details are decrypted using the key associated with the originating terminal. At step 660, the now decrypted transaction details can be compared with the unencrypted portions of the envelope to audit the transaction. At step 670, if an audit failure results in a transaction decline, the process goes to step 645, wherein the transaction is declined.);

Reed does not explicitly disclose, but Ran teaches: 
a communicator comprising a short-range wireless communicator, a touch screen, and a processor ([0024-0025 and 0051])
a non-transitory computer-readable ([0004])
Wherein the  ([0033], In Step 210, identification is broadcasted through an advertising channel in accordance with one or more embodiments of the invention. The identification is broadcast by a PoS terminal using an advertising channel which the communication standard uses for identification of nearby devices and services. In one or more embodiments of the invention, the communication standard allows for dynamic attributes on the advertising channel. The identification is unique to the specific PoS which sent the broadcast and identifies directly or indirectly the specific transaction. The identification may include a number or other identifier associated with the PoS, which a customer is able to associate with the PoS (e.g., a sign on the PoS stating, “This is PoS 1234” and the broadcast includes 1234 as part of the identifier; see [0024], In one or more embodiments of the invention, by including all the information necessary for a transaction in the broadcasts over Advertising Channel (120), there is no need for the present invention to establish a formal connection (i.e., a pairing) with PoS terminals.)
Based on authenticating the second electronic device ([0028], Mobile Payment Service (130) may authenticate transaction requests in any manner now known or later developed. For example, Mobile Payment Service (130) may send a question(s) to PoS System (125) or Mobile Device (105) which, upon receiving a correct answer, will authenticate the transaction.), displaying, by the processor, an interface for a store corresponding to the store identification data, the interface identifying one or more products for purchase (see [0033-0034 and 0049])
Receiving, by the processor, an input to the interface for identifying a product for purchase ([0048], After selecting a pair of shoes from Sale Items (315) that the user would like to purchase, the user moves towards Point of Sale Terminal (320). Now, Mobile Device C (310C) is within the Proximity Threshold (325) of the Point of Sale Terminal (320). Thus, the user will be able to complete the purchase of the pair of shoes using the method of the invention.)
Broadcasting, by the processor, the  performing a pairing operation for connecting to the second electronic device for communication (see [0003], The information item is broadcast through an advertising channel by a mobile device to the PoS in accordance with a communication standard without pairing the PoS to the mobile device; see also [0041-0042], Step 260, identification is broadcasted through an advertising channel in accordance with one or more embodiments of the invention. The identification is broadcasted by a mobile device of the user, and the advertising channel is the channel which the communication standard uses for identification of available nearby devices. In one or more embodiments of the invention, the broadcast has a limited range, and only devices within the proximity threshold are able to detect the broadcast, and thus are available for communication. The proximity threshold may be any amount, such as: 1 foot, 5, feet, 50 feet, 100 feet, or any other distance. In one or more embodiments of the invention, the proximity threshold is the effective range of the communication standard being used. In one or more embodiments of the invention, the identification broadcasted through the advertising channel is a financial account of the user, among other data. Thus, a PoS system that receives the broadcast is able to charge the identified financial account for a transaction without having to formally pair with the user's device, although the user's authorization for the transaction is mandatory)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Ran with the teaching of Reed as they relate to a making mobile payment transaction.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Reed offers the embodiment of mobile payment transaction between a terminal and a transaction processing server computer. One of ordinary skill in the art at the time the invention was made would have recognized the utilization of the mobile payment method as disclosed by Reed to the method of conducting mobile payment using short-range communication without any pairing of devices as taught by Ran for the predicated result of improved systems and methods of providing efficient mobile payment experience.

Reed in view of Ran do not explicitly disclose, but Marenick teaches
Encrypting, by the processor, payment data for purchasing the product identified for purchase ([0053], The application 105 a is configured to receive transaction information (e.g., transaction amount, items purchased), authorize a payment for the transaction, generate an encrypted packet of transaction information and payment information (e.g., payment card account number, expiration date, CVV code) upon authorizing the payment, and transmit the encrypted packet to an application program interface of a secure transaction server 140.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Marenick with the teaching of Reed/Ran as they relate to a making mobile payment transaction.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Ran offers the embodiment of mobile payment transaction between POS and a mobile device. One of ordinary skill in the art at the time the invention was made would have recognized the utilization of the mobile payment method as disclosed by Ran to the method of encrypting payment data as taught by Marenick for the predicated result of improved secured method of transmitting payment data.


With respect to claim 2 and 14
The combination of Reed, Ran, and Marenick teaches all the elements of Claim 1 and 13 respectively. Reed further teaches:  wherein the store encrypted identification data is encrypted using a private key of the second device ([0035], encryption/decryption can be performed by the POS terminal 120 using a symmetric or non-symmetric key. In one embodiment, the non-symmetric key is a public key with an optional private key.).

With respect to claim 3
The combination of Reed, Ran, and Marenick teaches all the elements of Claim 2. Reed further teaches: wherein the public key is provided to the first electronic device via a payment application installed in the first device ([0035-0036], The encryption key stored in a POS terminal 120 may be unique to that terminal. Each POS terminal 120 may have an identifier associated with it, and a specific key associated with that terminal identifier. Thus, when data encrypted by a POS terminal 120 is received by the payment processing network 150, the payment processing network utilizes the terminal identifier to determine the key associated with that particular POS terminal. The correct key can then be retrieved form the key database 150(a), and the encrypted data can be decrypted.)

With respect to claim 4
The combination of Reed, Ran, and Marenick teaches all the elements of Claim 3. Reed further teaches: wherein the public key is stored in the first electronic device or an external server ([0034], The corresponding key may be stored 114 in a key database 150(a) of a payment processing network 150.)

With respect to claim 6
The combination of Reed, Ran, and Marenick teaches all the elements of Claim 1. Marenick further teaches: encrypting, by the processor, product data of the determined product and the payment data ([0053], The application 105 a is configured to receive transaction information (e.g., transaction amount, items purchased), authorize a payment for the transaction, generate an encrypted packet of transaction information and payment information (e.g., payment card account number, expiration date, CVV code) upon authorizing the payment, and transmit the encrypted packet to an application program interface of a secure transaction server 140.) 

Reed further teaches: using a public key of the second electronic device ([0035], Furthermore, encryption/decryption can be performed by the POS terminal 120 using a symmetric or non-symmetric key. In one embodiment, the non-symmetric key is a public key with an optional private key.)

Ran further teaches: broadcasting, via a communicator including communication circuitry of the first electronic device, the (see [0003], The information item is broadcast through an advertising channel by a mobile device to the PoS in accordance with a communication standard without pairing the PoS to the mobile device; see also [0041-0042], Step 260, identification is broadcasted through an advertising channel in accordance with one or more embodiments of the invention. The identification is broadcasted by a mobile device of the user, and the advertising channel is the channel which the communication standard uses for identification of available nearby devices. In one or more embodiments of the invention, the broadcast has a limited range, and only devices within the proximity threshold are able to detect the broadcast, and thus are available for communication. The proximity threshold may be any amount, such as: 1 foot, 5, feet, 50 feet, 100 feet, or any other distance. In one or more embodiments of the invention, the proximity threshold is the effective range of the communication standard being used. In one or more embodiments of the invention, the identification broadcasted through the advertising channel is a financial account of the user, among other data. Thus, a PoS system that receives the broadcast is able to charge the identified financial account for a transaction without having to formally pair with the user's device, although the user's authorization for the transaction is mandatory)

With respect to claim 9
The combination of Reed, Ran, and Marenick teaches all the elements of Claim 1.  Ran further teaches: wherein the first device broadcasts the payment data via Bluetooth low energy (see claim 5, wherein the communication standard is a Bluetooth Low Energy format.)

Claims 5, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over the Reed et al. (US20110106710A1; hereinafter: “Reed”) in view of Marenick (US20160012433A1; hereinafter: “Marenick”) in view of Ran (US20210216993A1; hereinafter: “Ran”), and further in view of Kim et al. (KR20150138868; hereinafter: “Kim”).

With respect to claim 5
The combination of Reed, Ran, and Marenick teaches all the elements of Claim 1. The combination does not explicitly disclose, but Kim discloses:  wherein the payment data comprises paying data obtained from a payment server when the input is received and the paying data is temporarily generated using a random number and a card number of a user of the first electronic device, the card number being registered in the payment server (see Kim paras 0074-75, discussing the use of a payment server and assignment of numbers to customers for facilitating payment and recordation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Kim with the teaching of Reed/Ran/Marenick as they relate to a making mobile payment transaction.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Ran offers the embodiment of mobile payment transaction between POS and a mobile device. One of ordinary skill in the art at the time the invention was made would have recognized the utilization of the mobile payment method as disclosed by Ran to the method of receiving payment data as taught by Kim for the predicated result of improved secured method of transmitting payment data.


With respect to claim 7
The combination of Reed, Ran, and Marenick teaches all the elements of Claim 1. The combination does not explicitly disclose, but Kim discloses:  obtaining, by the processor, a list of products sold at a store corresponding to the store identification data (see Kim paras 0024 & 28, discussing the information that can be transmitted to the customer, including product lists and locations).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Kim with the teaching of Reed/Ran/Marenick as they relate to a making mobile payment transaction.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Ran offers the embodiment of mobile payment transaction between POS and a mobile device. One of ordinary skill in the art at the time the invention was made would have recognized the utilization of the mobile payment method as disclosed by Ran to the method of receiving payment data as taught by Kim for the predicated result of improved secured method of transmitting payment data.

With respect to claim 8
The combination of Reed, Ran, and Marenick teaches all the elements of Claim 7. The combination does not explicitly disclose, but Kim discloses:  wherein the list of the products is broadcast from the second electronic device (see Kim para 0027, discussing the store data being received from a server or the store device).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Kim with the teaching of Reed/Ran/Marenick as they relate to a making mobile payment transaction.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Ran offers the embodiment of mobile payment transaction between POS and a mobile device. One of ordinary skill in the art at the time the invention was made would have recognized the utilization of the mobile payment method as disclosed by Ran to the method of receiving payment data as taught by Kim for the predicated result of improved secured method of transmitting payment data.


Conclusion
THIS ACTION IS MADE FINAL, necessitated by amendment.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YIN Y CHOI whose telephone number is (571)272-1094 or yin.choi@uspto.gov.  The examiner can normally be reached on M-F 7:30 - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 571-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YIN CHOI/           Examiner, Art Unit 3685                                                                                                                                                           	7/22/2022 
/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685